DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 20 is objected to because of the following informalities: “the side wall of the hole” appears to be intended as “the side surface of the hole.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the limitation “the first (second) tip is formed of a metal layer and an inorganic insulating layer of the thin-film transistor,” does not appear to have adequate support in the originally filed disclosure. Specifically, while the disclosure recites “a first common layer 620…includes a metal layer and inorganic insulating layer that are elements of the thin-film transistor,” (see [0126] of Applicant’s disclosure) but does not recite the tip has each of these layers. While the common layer (shown as 620 in Fig. 6A and understood as having layers 420/430/431/433/435/437 therein, see [0128]) as a whole comprises a metal layer and inorganic insulating layer, there is no evidence any metal layer of the TFT (e.g. a layer of 420 or 430) extends throughout the entirety of the layer and/or to the tip. If anything, the metal layers of the TFT which are explicitly shown in Fig. 4 are each shown as discontinuous and confined to the portion of the common layer which is in the region of the transistor.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the limitation “the hole having a…bottom surface” is unclear as to how a hole can have a bottom surface. Specifically, while “grooves” 670 are shown in the disclosure as having a bottom surface (see e.g. Fig. 6A), the hole of the final product (see Fig. 6D) is not understood to have a bottom surface. Accordingly, it is unclear if applicant is intending to claim an intermediate product with a groove instead of a hole, or what constitutes a “bottom surface” of a hole.
Regarding claims 1 and 17, the limitation “the first (second) tip is formed of a metal layer and an inorganic insulating layer of the thin-film transistor,” is unclear as to how far the metal and/or inorganic insulating layer of the thin-film transistor needs to extend to be considered as being in the first (second) tip. For examination purposes, the limitation is interpreted as the common layer comprising a metal layer and an inorganic insulating layer of the thin-film transistor, and the tip is formed of the common layer.  
Regarding claim 5, the limitation “an inorganic insulating layer” is unclear as to if it is the same inorganic insulating layer recited in claim 1, or a second inorganic insulating layer.
Regarding claim 6, the limitation “the inorganic insulating layer” is unclear as to if it refers to the inorganic insulating layer in claim 1 and/or 5.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sung et al. (US 2019/0081273; herein “Sung”)
Regarding claim 1, Sung discloses in Fig. 12E and related text (including similar features described in accordance with other figures, see [0186], [0160] and [0104]) a display device, comprising:
a flexible substrate (511, 512, and 513; see also 411, 412, and 413, [0101]) including an active area (DA, see Fig. 1B and [0053]), and a non-active area (region outside of DA, see Fig. 1B) adjacent to the active area;
a thin-film transistor (430, see [0105]) on the active area;
a light-emitting element (440, see [0105]) coupled to the thin-film transistor on the active area;
an encapsulation layer (e.g. 551/552/553, see [0165]) on the thin-film transistor and the light-emitting element;
a hole (TH, see [0164]) in the active area, the hole having a side surface (e.g. side surface of 511/512/513/514/520, i.e. inner surface of encapsulation 551/552/553, see Fig. 12E) and a bottom surface (e.g. surface of 511 at bottom of GR);
a first common layer (514 and 520, see [0165]; see also 414 and 420 in Fig. 8) including at least one or more components of the thin-film transistor;
a second common layer (540, see [0161]; see also 440 in Fig. 8) including at least at least one or more components of the light-emitting element, wherein the second common layer is on the first common layer; and
a first tip (e.g. extending portion of 514/520) extending from the first common layer, wherein the tip protrudes towards the side surface of the hole,
wherein the first tip is formed of a metal layer and an inorganic insulating layer of the thin-film transistor (514 and 520 comprise metal layer 432/433/434, see [0106], and inorganic insulating layer 421/422/423, see [0112]);
wherein the second common layer (540) is disposed to contact the side surface and the bottom surface of the hole (e.g. directly contacts inner side of encapsulation layer 551/552/553) and to contact a top surface of the first tip (e.g. directly contacts top surface of 514/top surface of 520), and
wherein the second common layer is disconnected under the first tip (e.g. the portion above 514 is disconnected from the portion above 512). 
Regarding claim 3, Sung further discloses wherein the flexible substrate (511, 512, and 513) is made of polyimide (plastic layers are polyimide, see [0065] and [0079]).
Regarding claim 4, Sung further discloses wherein the flexible substrate (511, 512, and 513) is formed by stacking a plurality of layers of polyimide (first and second plastic layers are polyimide, see [0065] and [0079]).
Regarding claim 5, Sung further discloses wherein the flexible substrate (511, 512, and 513) further comprises the plurality of layers of polyimide stacked on one another and an inorganic insulating layer disposed between the layers of the polyimide (first and second plastic layers are polyimide, see [0065] and [0079]; barrier layer is inorganic, see [0067]).
Regarding claim 6, Sung further discloses comprising a second tip (e.g. extending portion of 512) extended from the inorganic insulating layer (512), and wherein the second tip protrudes towards the side surface of the hole.
Regarding claim 7, Sung further discloses the second common layer (540) is disposed adjacent to the hole and the second common layer partially covers the tip (see Fig. 12E).
Regarding claim 8, Sung further discloses wherein the encapsulation layer (551/552/553) is disposed on the side surface of the hole (see Fig. 12E).
Regarding claim 9, Sung further discloses wherein the encapsulation layer (551/552/553) is a combination of a plurality of layers, wherein the plurality of layers include at least one of an encapsulation layer, a particle cover layer, and a barrier film (see [0165]).
Regarding claim 17, Sung discloses in Fig. Fig. 12E and related text (including similar features described in accordance with other figures, see [0186], [0160] and [0104]) a display device, comprising:
a flexible substrate (511, 512, and 513; see also 411, 412, and 413, [0101]) including a first substrate layer (511), a second substrate layer (513), and a substrate protecting layer (512) between the first substrate layer and the second substrate layer;
a first common layer (514 and 520, see [0165]; see also 514 and 420 in Fig. 8) on the flexible substrate, the first common layer including a thin-film transistor within the first common layer;
a hole (TH, see [0164]) formed to penetrate each of the flexible substrate and the first common layer, the hole having a side surface (e.g. side surface of 511/512/513/514/520, i.e. inner surface of encapsulation 551/552/553, see Fig. 12E) and a bottom surface (e.g. surface of 511 at bottom of GR);
a first tip (e.g. extending portion of 512) extended from the substrate protecting layer, wherein the first tip protrudes towards the side wall of the hole;
a second tip (e.g. extending portion of 514/520) extended from the first common layer, wherein the second tip protrudes towards the side wall of the hole; and
a second common layer (540, see [0161]; see also 440 in Fig. 8) on the first common layer, the second common layer including a light-emitting element within the second common layer,
wherein the second tip is formed of a metal layer and an inorganic insulating layer of the thin-film transistor (514 and 520 comprise metal layer 432/433/434, see [0106], and inorganic insulating layer 421/422/423, see [0112]);
wherein the second common layer partially covers the first tip and the second tip (see Fig. 12E);
wherein the second common layer (540) is disposed to contact the side surface and the bottom surface of the hole (e.g. directly contacts inner side of encapsulation layer 551/552/553) and to contact a top surface of the first tip (e.g. directly contacts top surface of 514/top surface of 520), and
wherein the second common layer (540) is disposed to contact a top surface and a side surface each of the first tip and the second tip (e.g. directly contacts top and side surfaces of 514/520 and 512; note that the top endpoint of side surface of 512 is in direct contact with 540);
wherein the second common layer is disconnected under the first tip (e.g. the portion above 512 is disconnected from the portion above 511). 
Regarding claim 19, Sung further discloses further comprising an encapsulation layer (e.g. 551/552/553, see [0165]) on the second common layer, wherein the encapsulation layer covers the bottom surface of the first tip (e.g. bottom surface of 514, see Fig. 11).
Regarding claim 20, Sung further discloses wherein the encapsulation layer (551/552/553) forms the side wall of the hole.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 8-9) that Sung fails to disclose the claimed invention because the second common layer 540 does not contact the side surface and the bottom surface of the groove.
In response, the examiner disagrees. Specifically, the side surface of the hole is interpreted as the side surface of 511/512/513/514/520, i.e. inner surface of encapsulation 551/552/553. Accordingly, 540 directly contacts the side surface in that it contacts at least a side surface of 520. Also, it directly contacts the bottom of the hole, which is interpreted as the surface of 511 at the bottom of GR as shown in Fig. 12E. 
Applicant argues (pages 8-9) that Sung fails to disclose the claimed invention because the second common layer 540 does not contact the side surface of the first tip.
In response, the examiner disagrees. Specifically, the first tip is interpreted as the extending portion of 514/520, and thus 540 contacts the side surface of the tip in that it directly contacts at least a side surface of 520.
Applicant argues (pages 8-9) that Sung fails to disclose the claimed invention because the second common layer 540 is not disconnected under the first tip. 
In response, the examiner disagrees. Specifically, 540 is disconnected under 520/514 in that there is a portion above 514 which is disconnected from the portion above 512.
Applicant argues (pages 8-9) that Sung fails to disclose the claimed invention because the first tip is not form of a metal layer and inorganic insulating layer of the thin film transistor.
In response, the examiner disagrees. Specifically, it is noted that in light of applicant’s disclosure it is unclear as to how far the metal and/or inorganic insulating layer of the thin-film transistor needs to extend to be considered as being in the first (second) tip, and that for examination purposes, the limitation is interpreted as the common layer comprising a metal layer and an inorganic insulating layer of the thin-film transistor, and the tip is formed of the common layer.  Accordingly, Sung discloses that the common layer comprises a metal layer and an inorganic insulating layer of the TFT as outlined in the rejection above.
Applicant argues (pages 9) that the arrangement of Sung has a different effect than the invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the effect of blocking moisture and contaminants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/1/2022